Case 20-65841-lrc         Doc 83   Filed 06/23/20 Entered 06/23/20 13:50:17           Desc Main
                                   Document      Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF GEORGIA
                                   ATLANTA DIVISION

In re:                                               Chapter 11

IFS Securities, Inc.,                                Case No. 20-65841 (LRC)
                              Debtor.


  MOTION OF THE DEBTOR FOR ENTRY OF AN ORDER EXTENDING THE BAR
      DATE FOR THE U.S. SECURITIES AND EXCHANGE COMMISSION

         The above-captioned debtor and debtor-in-possession (the “Debtor”) hereby submits this

motion (the “Motion”) seeking entry of an order extending the bar date for the U.S. Securities

and Exchange Commission (the “SEC”) to file a proof of claim. In support of the Motion, the

Debtor respectfully states as follows:

                                         Status of the Case

         1.     On April 24, 2020 (the “Petition Date”), the Debtor commenced this case (the

“Chapter 11 Case”) by filing a voluntary petition for relief under Chapter 11 of the United

States Bankruptcy Code (the “Bankruptcy Code”).

         2.     The Debtor has continued in possession of its property and is operating and

managing its business as a debtor-in-possession pursuant to Sections 1107(a) and 1108 of the

Bankruptcy Code.

         3.     No creditors’ committee has been appointed in this Chapter 11 Case.

                          Jurisdiction, Venue and Statutory Predicates

         4.     The Court has jurisdiction over this Motion pursuant to 28 U.S.C. §§ 157 and

1334. Venue is proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409. This matter is

core within the meaning of 28 U.S.C. § 157(b)(2).
Case 20-65841-lrc       Doc 83      Filed 06/23/20 Entered 06/23/20 13:50:17        Desc Main
                                    Document      Page 2 of 7


                                          Background

        5.     The Debtor was a successful broker-dealer, with thousands of customers, until the

summer of 2019. At that time, a firm employee, Keith Wakefield, made a series of unauthorized

trades which resulted in large trading losses to IFS. As a result, the Debtor no longer has any

customers, and is in the process of liquidating its assets and pursuing causes of action for the

benefit of its creditors. The Debtor has filed this Chapter 11 Case to effectuate an orderly

liquidation.

        6.     A detailed factual background of the Debtor’s business and operations, as well as

the events precipitating the commencement of the Chapter 11 Case, is more fully set forth in the

Declaration of Marshall Glade in Support of the Debtor’s Chapter 11 Petition and Requests for

First Day Relief (the “First Day Declaration”), filed contemporaneously herewith and

incorporated herein by reference.

        7.     On April 27, 2020, the Debtor filed an Emergency Motion for Entry of an Order

Establishing a Deadline for Filing Proofs of Claim and Approving the Form and Manner of

Notice Thereof [Docket No. 8] (the “Bar Date Motion”). On May 1, 2020, the Court granted

the Original Deadline Motion and issued its Order and Notice of Deadline Requiring Filing

Proofs of Claim on or Before June 30, 2020 [Docket. No. 21] (the “Original Bar Date Order”),

which set the bar date for June 30, 2020 (the “Original Bar Date”).

                                       Request for Relief

        8.     The Debtor hereby seeks an extension of the deadline for the SEC to file a proof

of claim through and including August 31, 2020.

        9.     The Debtor reserves all rights with respect to any claim asserted by the SEC,

including to object to the allowance of such a claim.



                                                  2
Case 20-65841-lrc       Doc 83      Filed 06/23/20 Entered 06/23/20 13:50:17        Desc Main
                                    Document      Page 3 of 7


                                      Consent to Jurisdiction

       10.     The Debtor consents to the entry of a final judgment or order with respect to this

Motion if it is determined that the Court would lack Article III jurisdiction to enter such final

order or judgment absent consent of the parties.


                                         No Prior Request

        11.    No prior request for the relief sought in this Motion has been made to this or any

other court.

                                            Conclusion

       WHEREFORE, the Debtor respectfully requests that this Court enter an order

substantially in the form attached hereto as Exhibit A granting the relief requested herein and

granting such other and further relief as is just and proper.

Dated: June 23, 2020                           GREENBERG TRAURIG, LLP

                                               /s/ John D. Elrod
                                               John D. Elrod
                                               3333 Piedmont Road, NE, Suite 2500
                                               Atlanta, Georgia 30305
                                               Telephone: (678) 553-2259
                                               Facsimile: (678) 553-2269
                                               Email: elrodj@gtlaw.com

                                               Counsel for the Debtor and
                                               Debtor-in-Possession




                                                    3
Case 20-65841-lrc   Doc 83   Filed 06/23/20 Entered 06/23/20 13:50:17   Desc Main
                             Document      Page 4 of 7


                                    Exhibit A

                                 Proposed Order
Case 20-65841-lrc          Doc 83      Filed 06/23/20 Entered 06/23/20 13:50:17                   Desc Main
                                       Document      Page 5 of 7




                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

In re:                                                      Chapter 11

IFS Securities, Inc.,                                       Case No. 20-65841 (LRC)
                                  Debtor.


     ORDER EXTENDING BAR DATE TO FILE PROOF OF CLAIM FOR THE U.S.
               SECURITIES AND EXCHANGE COMMISSION

         Upon the motion (“Motion”) 1 filed by the above-captioned debtor and debtor-in-

possession (the “Debtor”) (a) for the entry of an order extending the bar date to file proofs of

claim for the United States Securities and Exchange Commission (the “SEC”) and (b) granting

related relief; and this being a core proceeding pursuant to 28 U.S.C. § 157(b)(2); and it

appearing that the venue of this chapter 11 case and the Motion in this district is proper pursuant

to 28 U.S.C. §§ 1408 and 1409; and it appearing that proper and adequate notice of the Motion

has been given and that no other or further notice is necessary; and after due deliberation and

sufficient cause appearing therefor;


         IT IS HEREBY ORDERED THAT:

         1.      The Motion is GRANTED as set forth herein.


1
 Capitalized terms used but not otherwise defined herein shall have the same meanings as ascribed to them in the
Motion.
Case 20-65841-lrc      Doc 83     Filed 06/23/20 Entered 06/23/20 13:50:17          Desc Main
                                  Document      Page 6 of 7


       2.      The Original Bar Date is extended solely for the SEC through and including

August 31, 2020.

       3.      This Court shall maintain jurisdiction with respect to all matters relating to the

interpretation or implementation of this Order.

                                       [END OF ORDER]

Prepared and presented by:

GREENBERG TRAURIG, LLP

/s/ John D. Elrod
John D. Elrod
3333 Piedmont Road, NE, Suite 2500
Atlanta, Georgia 30305
Telephone: (678) 553-2259
Facsimile: (678) 553-2269
Email: elrodj@gtlaw.com
Counsel for the Debtor and
Debtor-in-Possession




                                                  2
Case 20-65841-lrc       Doc 83     Filed 06/23/20 Entered 06/23/20 13:50:17            Desc Main
                                   Document      Page 7 of 7


                                 CERTIFICATE OF SERVICE

       I hereby certify that on this date I caused a true and correct copy of the foregoing to be
served on all parties receiving notices of electronic filing in these cases.

       Dated this 23rd day of June, 2020.

                                              /s/ John D. Elrod
                                              John D. Elrod




                                                   3
